Citation Nr: 1110023	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to open a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received to open a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to April 1973 and from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied entitlement to service connection for bilateral hearing loss; the Veteran did not perfect an appeal.

2.  Evidence added to the record since the June 2002 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim for bilateral hearing loss.

3.  A June 2002 rating decision denied entitlement to service connection for tinnitus; the Veteran did not appeal.

4.  Evidence added to the record since the June 2002 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for bilateral hearing loss was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence for entitlement to service connection for tinnitus was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in March 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims to reopen and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was also notified that the VCAA notice requirements applied to all elements of a claim in the March 2009 VA correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the March 2009 VA correspondence.

VA's duty to assist pursuant to the provisions of the VCAA is discussed in detail in the remand portion of this decision.


New and Material Evidence Claims

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Court has also held that when making a determination whether submitted evidence meets the definition of new and material evidence VA should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim as to warrant further VA assistance.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

A June 2002 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  Those determinations, in essence, found the evidence did not demonstrate a present hearing loss or tinnitus disability.  The Veteran did not appeal the decision with respect to the tinnitus denial, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The Veteran did, however, file a notice of disagreement with the June 2002 rating decision as it pertained to the denial of service connection for hearing loss.  A statement of the case as to this claim was issued in June 2004; however, the Veteran did not perfect his appeal of this issue.  Thus, that decision became final as to the claim of service connection for hearing loss.  38 C.F.R. § 20.1103.

The pertinent evidence added to the record since the final rating decisions as to these matters includes VA treatment records and statements and personal hearing testimony in support of the claims.  A February 2009 VA treatment report noted the Veteran complained of a gradual onset of bilateral hearing loss that began in 1971 as a result of chronically high levels of noise during service and of intermittent, non-localized tinnitus that began in service.  The examiner noted that audiometric studies demonstrated a mild to moderate bilateral high frequency hearing loss.  At his personal hearing in January 2011 the Veteran testified that he had been denied service re-enlistment in 1974 because of a hearing loss.  He also asserted that a 15 decibel shift in hearing acuity at the 500 Hertz level between his April 1974 enlistment examination and his March 1977 separation examination demonstrated a hearing loss.

Based upon a comprehensive review of the record, the Board finds the evidence added as to the claims for entitlement to service connection for bilateral hearing loss and tinnitus is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes competent evidence of current hearing loss and tinnitus disabilities, the specific bases of the previous denial of the claims and indicates the disorders may be related to service.  Therefore, the claims must be reopened.  

The Board finds that additional development as to these matters is required prior to appellate review on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for tinnitus; to this extent the appeal is granted.


REMAND

A review of the evidence of record in this case indicates that new and material evidence was received to reopen the service connection claim for bilateral hearing loss and tinnitus.  The Board notes that the Veteran's claims have not been addressed by a VA compensation examination and that he contends his hearing loss and tinnitus developed as a result of weapons noise during training in service.  At his personal hearing in January 2011 he also testified that he had been denied service re-enlistment in 1974 because of a hearing loss and further asserted that a hearing acuity shift at the 500 Hertz level between his April 1974 enlistment examination and his March 1977 separation examination demonstrated a hearing loss at that time.  The Board finds that additional development is required prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that bilateral hearing loss or tinnitus was incurred or aggravated as a result of active service.  All indicated tests and studies are to be performed.  The examiner must address the significance, if any, of audiology testing threshold shifts manifest during active service to include as claimed by the Veteran between 1974 and 1977.

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


